Plaintiff's husband died at Ruby, Washington, September 10, 1934, while engaged in extrahazardous employment as a brakeman on a logging railroad. Plaintiff's claim for pension was denied by the supervisor of the department of labor and industries, on the ground that the death of the claimant's husband was not the result of an injury, as defined by the workmen's compensation act. A hearing before the joint board on the claimant's petition resulted in affirmance of the supervisor's order of rejection. From that decision, the *Page 633 
claimant appealed to the superior court for Spokane county where a trial was had to the court, which resulted in findings, conclusions and a judgment reversing the order of the joint board. The department appealed.
The cause was submitted upon the testimony of seven witnesses called by the department. While the departmental record of the cause was certified to the superior court, that record was not incorporated in, or filed as a part of, the statement of facts which the trial court certified
". . . contains all the material facts, matters and proceedings heretofore occurring in said cause and not already a part of the record therein, and contains all the evidence, oral and in writing therein . . ."
The statement of facts recites that the court stated at the beginning of the trial of the cause, "The record has been certified here by the department." In the statement of facts is a statement that, at the beginning of respondent's case in chief,
"The testimony taken on rehearing before the joint board on May 8, 1935, was then read to the court, the testimony of the lay witnesses having been read first, followed by the testimony of the doctors."
Although the testimony read to the court may have been a portion of the departmental record, the record was not, by reference, made a part of the statement of facts, nor has it been certified by the trial court as a part of the statement of facts.
This appeal presents only questions of fact. That being so, this court may not say that the judgment of the trial court is wrong, as there is not before this court all the evidence upon which the trial court passed judgment. In Simmons v. Departmentof Labor  Industries, 175 Wash. 290, 27 P.2d 567, the department appealed from a judgment of the superior court reversing *Page 634 
a decision of the department. In that case, as in the case at bar, the departmental record was certified to the superior court. The department failed to have the trial court certify the departmental record as a statement of facts, and did not have certified and filed a bill of exceptions. Respondent's motion to dismiss the appeal and affirm the judgment was granted. We said:
"We have repeatedly held that we will not in any case say that the judgment of the trial court is wrong upon questions of fact unless we have before us all the evidence upon which that court passed judgment, and that this fact must affirmatively appear from the record."
Although in the statement of facts there appears the trial court's certificate that it contains all the evidence, the statement of facts discloses that it does not contain all the evidence, and for that reason this court cannot consider the questions of fact presented by the appellant. Moore-De Grazier Co. v. Haas, 53 Okla. 817, 158 P. 584.
The only question remaining is whether the findings and conclusions support the judgment. It is clear that the judgment is fully supported thereby. The judgment should be affirmed for the reason I have stated above. *Page 635